

117 S2336 IS: Gulf Coast Hurricane Aid Act of 2021
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2336IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide emergency assistance for disaster response and recovery, and other expenses directly related to Hurricanes Laura, Delta, and Zeta, and flooding in calendar year 2021 in Louisiana.1.Short titleThis Act may be cited as the Gulf Coast Hurricane Aid Act of 2021.2.Emergency assistance through the Social Services Block Grant(a)Supplemental appropriationIn addition to amounts otherwise appropriated, out of any money in the Treasury of the United States not otherwise appropriated, there are appropriated for the Social Services Block Grant established under subtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.) $110,000,000, to remain available through September 30, 2024, for disaster response and recovery, and other expenses directly related to Hurricanes Laura, Delta, and Zeta, and flooding in calendar year 2021 in Louisiana. (b)Rules for distribution of funds(1)In generalThe funds appropriated by subsection (a) for the Social Services Block Grant are in addition to the entitlement grants authorized by subsection (a)(1) of section 2002 of the Social Security Act (42 U.S.C. 1397a) and, notwithstanding section 2002 of such Act, the distribution of the funds appropriated by subsection (a) for the Social Services Block Grant shall be limited to States directly affected by the hurricanes and flooding described in subsection (a). The Secretary of Health and Human Services shall distribute such funds to such States based on demonstrated need in accordance with objective criteria that are made available to the public.(2)LimitationsThe funds appropriated by subsection (a) for the Social Services Block Grant shall not be—(A)available for making entitlement grants authorized by subsection (a)(1) of section 2002 of the Social Security Act (42 U.S.C. 1397a) to any State; or(B)treated as a payment made under such section 2002 for purposes of section 2004 of the Social Security Act (42 U.S.C. 1397c).(c)Use of fundsIn addition to other uses of funds permitted under the Social Services Block Grant established under subtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.), the funds appropriated by subsection (a) for the Social Services Block Grant may be used for health services (including mental health services), and for costs of renovating, repairing, or rebuilding health care facilities, child care facilities, or other social services facilities. (d)Nonapplication of certain provisionsThe following provisions shall not apply to the funds appropriated by subsection (a) for the Social Services Block Grant:(1)Section 2003 of the Social Security Act (42 U.S.C. 1397b).(2)Paragraphs (1) and (4) of 2005(a) of such Act (42 U.S.C. 1397d).(e)Deadline for distribution of fundsWithin 45 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall distribute the funds made available by subsection (a), which shall be made available to States directly affected by the hurricanes and flooding described in subsection (a) on an emergency basis for immediate obligation and expenditure. 3.Emergency assistance through the Community Development Block GrantIn addition to amounts otherwise appropriated, out of any money in the Treasury of the United States not otherwise appropriated, there is appropriated to the Community Development Fund, for necessary expenses related to disaster relief, long-term recovery, and restoration of infrastructure, housing, and economic revitalization in areas in States for which the President declared a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act of 1974 (42 U.S.C. 5170 et seq.) related to Hurricane Laura, Delta, or Zeta, and for necessary expenses related to disaster relief, long-term recovery, and restoration of infrastructure, housing, and economic revitalization in areas in Louisiana for which the President declared a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act of 1974 (42 U.S.C. 5170 et seq.) related to flooding in calendar year 2021, $3,000,000,000, to remain available until expended, for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.). 4.Paygo/emergency designation language(a)Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. (b)Emergency designation(1)In generalThe amounts provided under this Act, or an amendment made by this Act, are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(2)Designation in senateIn the Senate, this Act, and the amendments made by this Act, is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 